Opinion issued June 28, 2012.




                                       In The
                                Court of Appeals
                                      For The
                           First District of Texas


                               NO. 01-10-01154-CV


                        KERRY LABLANCHE, Appellant

                                          V.

                  GILLMAN HONDA BODYSHOP, Appellee


             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                       Trial Court Cause No. 963785


                           MEMORANDUM OPINION

      Appellant, Kerry Lablanche, has failed to timely file a brief. See TEX. R.

APP. P. 38.6(a) (governing time to file brief), 38.8(a) (governing failure of appellant

to file brief). After being notified on February 29, 2012 that this appeal was subject
to dismissal on May 21, 2012, appellant did not adequately respond. See TEX. R.

APP. P. 42.3(b) (allowing involuntary dismissal of case).

      We dismiss the appeal for want of prosecution for failure to timely file a brief.

      We dismiss any pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Higley, Sharp, and Huddle.




                                          2